Exhibit 10.1   Amendment to Goodrich Agreement
 

 
AMENDMENT TO AGREEMENT
 
BY AND BETWEEN
 
ISRAMCO, INC.


 
and
 
GOODRICH GLOBAL Ltd.
 


 
Effective as of January 1, 2011
 
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT TO AGREEMENT
 
This AMENDMENT TO AGREEMENT (this “Amendment”) executed effective as of January
1, 2011 (the “Effective Date”), is between ISRAMCO, INC. (“Isramco”), a
corporation formed under the laws of the State of Delaware, and GOODRICH GLOBAL
Ltd. (“Goodrich”)
 
R E C I T A L S:
 
A.           Isramco and Goodrich are parties to that Agreement dated November
24, 2008, as amended and restated; and
 
B.           Isramco and Goodrich desire to amend the Agreement in the
particulars hereinafter provided.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
AMENDMENTS TO AGREEMENT
 
Isramco and Goodrich agree that the Agreement is hereby amended, effective as of
the Effective Date, in the following particulars.
 
Section 1.1 Amendments and Supplements to Definitions
 
(a) The following provision shall be removed from the Agreement; The provision
is included in the Agreement as 2 (ii) and reads as follows:
 
(ii) In addition, the Consultant shall be entitled to receive, with respect to
each completed fiscal year beginning with the fiscal year scheduled to end on
December 31, 2008, an amount in cash equal to five percent (5%) of the Company’s
pre-tax recorded profit (the “Supplemental Payment”). The Supplemental payment
shall be made within ten (ten) business days after the filing with the
Securities and Exchange Commission of the Company’s annual report on Form 10-K
for such fiscal year. For purposes of this Agreement, “profit” shall mean the
pre-tax recorded profit as specified in the company’s annual report on Form
10-K, but excluding unrealized gain or loss on derivative transactions.
 
(b) The effective date for the removal of the provision above is January 1,
2011.
 
MISCELLANEOUS
 
Section 1.1 Adoption, Ratification and Confirmation of Agreement.  Each of
Isramco and Goodrich does hereby adopt, ratify and confirm the Agreement, as
amended hereby, and acknowledges and agrees that the Agreement, as amended
hereby, is and remains in full force and effect.
 
Section 1.3 Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4 Counterparts; Electronic Delivery of Signature Pages.  This
Amendment may be executed by one or more of the parties hereto in any number of
separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument and shall be enforceable as of
the Effective Date upon the execution of one or more counterparts hereof by
Isramco, and Goodrich.  In this regard, each of the parties hereto acknowledges
that a counterpart of this Amendment containing a set of counterpart executed
signature pages reflecting the execution of each party hereto shall be
sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.  Delivery of an executed signature
page of this Amendment by facsimile or e-mail shall be effective as delivery of
an original executed signature page of this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.
 


ISRAMCO:
 
 
ISRAMCO, INC.
   
By:                                                                        



GOODRICH:                                                                           GOODRICH
GLOBAL Ltd.




By:__________________________________________
 
 